Exhibit 10.33
AMENDED AND RESTATED
P.F. CHANG’S CHINA BISTRO, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
1. Establishment and Objectives of the Plan
P.F. Chang’s China Bistro, Inc., a Delaware corporation (the “Company”), by
action of its Board of Directors (the “Board”), adopted this P.F. Chang’s China
Bistro, Inc. Non-Employee Director Compensation Plan (the “Plan”) for the
benefit of Non-Employee Directors of the Company, effective April 17, 2008 and
amended and restated the Plan effective April 28, 2009 (the “Effective Date”).
The Plan is a deferred compensation plan intended to advance the interests of
the Company by providing the Company an advantage in attracting and retaining
Non-Employee Directors and by providing Non-Employee Directors with additional
incentive to serve the Company by increasing their proprietary interest in the
success of the Company. All equity-based awards under this Plan shall be made
pursuant to an Equity Plan.
2. Definitions
As used in the Plan, the following definitions apply to the terms indicated
below.
(a) “Account” means a bookkeeping reserve account to which Restricted Stock
Units and Stock-Based Awards shall be credited on behalf of Non-Employee
Directors.
(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies and
partnerships), as determined by the Board.
(c) “Annual Meeting” means the annual meeting of stockholders of the Company
held on the relevant Annual Meeting Date.
(d) “Annual Meeting Date” means the date of the Company’s Annual Meeting for the
relevant Plan Year.
(e) “Annual Retainer” means the retainer fee established by the Board in
accordance with Section 4.1 and payable to a Non-Employee Director for services
performed as a member of the Board of Directors.
(f) “Appointment Date” means the date that a New Director first joins the Board
as a Non-Employee Director, provided such date is not an Annual Meeting Date.
(g) “Award” means a Cash-Settled Stock Appreciation Right or Stock-Based Award,
as applicable, granted under the Equity Plan as provided in this Plan, and an
Option or Restricted Stock Unit granted under the Equity Plan as provided in
this Plan prior to its amendment and restatement as set forth herein.
(h) “Board” or “Board of Directors” means the Board of Directors of the Company.

 

 



--------------------------------------------------------------------------------



 



(i) “Cash-Settled Stock Appreciation Right” means a Stock Appreciation Right as
defined under the Equity Plan that is settled and paid in cash.
(j) “Change in Control” means the occurrence of any of the following:
(1) an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or, in
the case of an Ownership Change Event, the entity to which the assets of the
Company were transferred (the “Transferee”) as the case may be; or
(2) the liquidation of the Company.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.
(k) “Change in Control Event” shall have the meaning ascribed thereto under Code
Section 409A(a)(2)(A)(v) with respect to a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company.
(l) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.
(m) “Common Stock” means the Company’s common stock, par value $0.001 per share.
(n) “Company” means P.F. Chang’s China Bistro, Inc., a Delaware corporation.
(o) “Disability” or “Disabled” means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than twelve months, as determined in accordance with Code
Section 409A.
(p) “Effective Date” means April 28, 2009.
(q) “Elected Payment Date” means the date (if any) elected by a Non-Employee
Director pursuant to Section 5 of this Plan for the payment of vested Restricted
Stock Units or Stock-Based Awards.

 

 



--------------------------------------------------------------------------------



 



(r) “Election Form” means the form approved by the Board for use by a
Non-Employee Director to select the form of payment of the Annual Retainer and
an Elected Payment Date, if applicable.
(s) “Election” mean a Non-Employee Director’s election as to the method of
payment of the Annual Retainer and Payment Election, if applicable.
(t) “Equity Plan” means any equity compensation plan that has been approved by
the Company’s stockholders, from time to time, provided that such equity
compensation plan provides for the applicable Award.
(u) “Fair Market Value” means the closing price of a share of Common Stock as
quoted on such national or regional securities exchange or market system
constituting the primary market for the Common Stock on the last trading day
prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Company deems reliable.
(v) “New Director” means a Non-Employee Director of the Company who first
becomes a member of the Board of Directors on a date that is not an Annual
Meeting Date.
(w) “Non-Employee Director” means a member of the Board who, at the time of his
or her service, is not an employee of the Company or any Affiliate.
(x) “Option” means a nonstatutory stock option to purchase one share of Common
Stock granted pursuant to the Equity Plan and the Plan prior to the amendment
and restatement of the Plan as set forth herein.
(y) “Ownership Change Event” means any of the following which occurs with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than 50% of the voting stock of the Company; (ii) a merger or consolidation in
which the Company is a party; or (iii) the sale, exchange or transfer of all or
substantially all, as determined by the Board in its discretion, of the assets
of the Company.
(z) “Payment Date” means the date on which the first of the events set forth in
Section 4.3(c)(iii) shall occur.
(aa) “Payment Election” means a written election made in accordance with the
provisions of Section 5 to select an Elected Payment Date with regard to an
award of Restricted Stock Units or Stock-Based Awards.
(bb) “Plan” means this Amended and Restated P.F. Chang’s China Bistro, Inc.
Non-Employee Director Compensation Plan.
(cc) “Plan Year” means the twelve-month period coinciding with the calendar
year.
(dd) “Prorated Amount” means, with respect to a New Director, an amount equal
to: (1) the Annual Retainer reduced by the product of (x) the quotient
determined by dividing (i) the Annual Retainer by (ii) 365 days, multiplied by
(y) the number of days between the Appointment Date and the Annual Meeting Date
immediately preceding the New Director’s Appointment Date (excluding the Annual
Meeting Date itself).

 

 



--------------------------------------------------------------------------------



 



(ee) “Restricted Stock Unit” means a unit established on the Company’s books
equivalent to one share of Common Stock, which unit was granted pursuant to the
Equity Plan and the Plan prior to the amendment and restatement of the Plan as
set forth herein.
(ff) “Stock-Based Award” means a Stock-Based Award as defined under the Equity
Plan; for purposes of this Plan, each Stock-Based Award shall represent a unit
on the Company’s books which is equivalent to the Fair Market Value of one share
of Common Stock and shall be settled and paid in cash as provided for under the
Plan.
(gg) “Termination Date” means the date on which the Non-Employee Director ceases
to be a member of the Board of Directors of the Company.
(hh) “Vesting Date” means, with respect to each Award, the applicable date upon
which such Award vests pursuant to Section 5.
3. Administration of the Plan
Except as otherwise provided herein, the Plan shall be administered by the
Board. The Board shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Award granted under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary. Decisions of the Board shall be
final and binding on all parties.
4. Annual Retainer
4.1 Amount of Annual Retainer. Until changed by resolution of the Board, the
amount of the Annual Retainer will be $175,000 for each Non-Employee Director,
plus $20,000 for the Lead Director, $20,000 for the Chair of the Audit
Committee, and $10,000 for each of the Chairs of the Compensation and Executive
Development Committee and the Nominating and Corporate Governance Committee.
4.2 Entitlement to Annual Retainer.
(a) Each Non-Employee Director who is duly elected and qualified as such at the
Annual Meeting or who is otherwise serving as a Non-Employee Director
immediately following the Annual Meeting, shall receive an Annual Retainer, a
portion of which shall be paid in cash and a portion of which shall be paid in
Cash-Settled Stock Appreciation Rights and/or Stock-Based Awards, as provided in
Section 4.3.
(b) Each New Director shall receive an Annual Retainer equal to the Prorated
Amount on his or her Appointment Date, a portion of which shall be paid in cash
and a portion of which shall be paid in Cash-Settled Stock Appreciation Rights
and/or Stock-Based Awards, as provided in Section 4.3.

 

 



--------------------------------------------------------------------------------



 



4.3 Payment of Annual Retainer in Cash, Cash-Settled Stock Appreciation Rights
and/or Stock-Based Awards. Each Non-Employee Director shall be permitted, in
accordance with the election provisions set forth in Section 5, to make an
Election to receive not less than 50%, nor more than 75%, of the Annual Retainer
in the form of (a) Cash-Settled Stock Appreciation Rights; (b) Stock-Based
Awards; or (c) 50% Cash-Settled Stock Appreciation Rights and 50% Stock-Based
Awards. Any Non-Employee Director who fails to make an Election in accordance
with the provisions set forth in Section 5 shall receive the Annual Retainer
paid 50% in cash and 50% paid in Cash-Settled Stock Appreciation Rights.
(a) The portion of the Annual Retainer that is paid in cash shall be paid in
accordance with the Company’s policies for payment of cash retainers.
(b) The portion of the Annual Retainer payable in Cash-Settled Stock
Appreciation Rights shall consist of the number of Cash-Settled Stock
Appreciation Rights (rounded down to the nearest whole number) determined in
good faith by the Company using the valuation model and assumptions thereunder
set forth in the financial statements of the Company most recently filed with
the Securities and Exchange Commission. Such Cash-Settled Stock Appreciation
Rights shall (i) be granted on the first date following the Annual Meeting Date
or the Appointment Date, as applicable, on which sales of Common Stock may be
made by officers and directors subject to the Company’s then current Insider
Trading Policy; (ii) expire, to the extent not sooner exercised, terminated or
forfeited, on the tenth anniversary of the grant date; (iii) have an exercise
price per share equal to the Fair Market Value of one share of Common Stock on
the grant date; (iv) become vested and exercisable on the earliest of (I) the
first anniversary of the grant date, (II) the Non-Employee Director’s death or
Disability or (III) a Change in Control; and (v) be subject to such additional
terms and conditions as the Board shall specify in an Award agreement and the
terms and conditions of the applicable Equity Plan under which the Cash-Settled
Stock Appreciation Rights are granted.
(c) The portion of the Annual Retainer payable in Stock-Based Awards shall be
equal to a number of Stock-Based Awards (rounded down to the nearest whole
number) equal to one-third the number of Cash-Settled Stock Appreciation Rights
that would be granted pursuant to Section 4.3(b) if such portion of the Annual
Retainer were payable in Cash-Settled Stock Appreciation Rights. Such
Stock-Based Awards shall (i) be granted and credited to the Non-Employee
Director’s Account (in addition to Restricted Stock Units previously granted and
credited to the Non-Employee Director’s Account) on the first date following the
Annual Meeting Date or the Appointment Date, as applicable, on which sales of
Common Stock may be made by officers and directors subject to the Company’s then
current Insider Trading Policy; (ii) vest on the earliest of (I) the first
anniversary of the grant date, (II) the Non-Employee Director’s death or
Disability or (III) a Change in Control; (iii) be paid in cash in an amount
equivalent to the Fair Market Value of one share of Common Stock for each vested
Stock-Based Award no later than 30 days following the earliest of (I) the
Non-Employee Director’s Termination Date, (II) the effective date of a Change in
Control Event and (III) the applicable Elected Payment Date (if any); (iv) be
credited with dividend equivalents payable in cash on the same basis as provided
for with respect to Restricted Stock Units under the applicable Equity Plan; and
(v) be subject to the terms and conditions of the applicable Equity Plan under
which the Stock-Based Awards are granted.

 

 



--------------------------------------------------------------------------------



 



5. Elections
5.1 Election Rules. Elections shall be made by filing an Election Form with the
Secretary of the Company in accordance with the following rules.
(a) Elections must be made by December 31st of the Plan Year immediately
preceding the Plan Year for which such Election is effective, provided, however,
that (i) in the initial Plan Year commencing in 2008, a Non-Employee Director
may make an Election on or before the Effective Date, and (ii) Elections by a
New Director may be made prior to the Appointment Date.
(b) Elections may not be revoked or modified with respect to the Annual Retainer
payable during any Plan Year for which the Elections are effective, except to
the extent permitted under Section 409A of the Code. Elections will remain in
effect from Plan Year to Plan Year unless modified prospectively by the
Non-Employee Director for a subsequent Plan Year. Modifications to a
Non-Employee Director’s current Elections for any subsequent Plan Year may be
made by filing a new Election Form by December 31st of the Plan Year preceding
the Plan Year for which the modified Elections are to become effective.
5.2 Change of Elected Payment Date. An Elected Payment Date with regard to an
Award of Stock-Based Awards may be changed only if the following is satisfied:
(i) the subsequent election shall not take effect until at least 12 months after
the date on which the subsequent election is made; (ii) the Elected Payment Date
under the subsequent Payment Election must be at least five years after the
Elected Payment Date of the current Payment Election; and (iii) the subsequent
Payment Election is made at least 12 months prior to the Elected Payment Date
under the current Payment Election.
6. Adjustments for Changes in Capital Structure, Etc.
The provisions of the Equity Plan governing changes in capital structure, etc.,
shall apply to Awards granted pursuant to the Equity Plan as provided under this
Plan.
7. Modification and Termination
The Board may at any time and from time to time, alter, amend, modify or
terminate the Plan in whole or in part.
8. Successors
All obligations of the Company under the Plan will be binding on any successor
to the Company, whether the existence of the successor is the result of a direct
or indirect purchase of all or substantially all of the business and/or assets
of the Company, or a merger, consolidation, or otherwise.

 

 



--------------------------------------------------------------------------------



 



9. Reservation of Rights
Nothing in this Plan or in any Award provided under this Plan will be construed
to limit in any way the right of the Board or the stockholders to remove a
Non-Employee Director from the Board of Directors.
10. Miscellaneous
10.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein will also include the feminine; the plural will
include the singular and the singular will include the plural.
10.2 Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations.
10.3 Tax Law Compliance. To the extent any provision of the Plan or action by
the Board or Plan Administrator would subject any Non-Employee Director to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board. It is intended that the Plan and all Awards granted thereunder will
comply with Section 409A of the Code and any regulations and guidelines issued
thereunder, and the Plan and all Award agreements shall be interpreted and
construed on a basis consistent with such intent. The Plan and all Award
agreements may be amended in any respect deemed necessary (including
retroactively) by the Board in order to preserve compliance with Section 409A of
the Code.
10.4 Unfunded Status of the Plan. The Plan is intended to constitute and at all
times shall be interpreted and administered so as to qualify as an unfunded
deferred compensation plan. To the extent that any Non-Employee Director or
other person acquires a right to receive payments from the Company pursuant to
the Plan or any Award made under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.
10.5 Governing Law. The validity, construction and effect of the Plan, of Award
agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Plan Administrator relating to the Plan
or such Award agreements, and the rights of any and all persons having or
claiming to have any interest herein or hereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of Delaware, without regard to its conflict of laws principles.

 

 



--------------------------------------------------------------------------------



 



10.6 Nontransferability. A Non-Employee Director’s Account and Awards may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All rights with
respect to an Account and other Awards will be available during the Non-Employee
Director’s lifetime only to the Non-Employee Director or the Non-Employee
Director’s guardian or legal representative. The Board of Directors may, in its
discretion, require a Non-Employee Director’s guardian or legal representative
to supply it with evidence the Board of Directors deems necessary to establish
the authority of the guardian or legal representative to act on behalf of the
Non-Employee Director.
* * * * *

 

 